     Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 1 of 20




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________

UNITED STATES OF AMERICA,                       1:16-CR-75 RJA

                                                DECISION AND
                                                ORDER
      v.

XIAOJIE SHUN a/k/a Lucy,
and LIZHONG SHEN a/k/a Tony,

                    Defendant.

_______________________________



                                    INTRODUCTION

      Before the Court is defendant Xiaojie Shun’s motion for various forms of relief

based on alleged violations of her Sixth Amendment rights (Dkt. No. 186); the

Government’s motion to introduce evidence of other crimes, wrongs, or bad acts (Dkt.

Nos. 184, 185); defendant Shun’s motion for immediate disclosure of Jencks, Brady and

Giglio materials (Dkt. No. 191); and defendant Shun’s motion for immediate disclosure of

grand jury materials (Dkt. No. 190). Also before the Court is defendant Lizhong Shen’s

renewal of his previous motion to dismiss the indictment (Dkt. No. 204). For the following

reasons, defendant Shun’s motion for relief based on alleged Sixth Amendment violations

is denied; the Government’s motion to introduce evidence of other crimes, wrongs or bad

acts is granted in part and denied in part; and Shun’s request for immediate disclosure of

Jencks, Brady, Giglio and grand jury materials is denied. As further set forth below,

defendant Shen’s renewal of his motion to dismiss the indictment is denied.
     Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 2 of 20




                                       BACKGROUND

       Defendant Shun is charged, in a Superseding Indictment returned on June 28,

2018, with the following offenses: (1) Conspiracy to Defraud the United States from June

2008 through April 2010, in violation of Section 371 of Title 18 of the United States Code;

(2) Subscribing to a False Tax Return on April 23, 2010, in violation of Section 7206(1) of

Title 26 of the United States Code; (3) Aiding and Assisting in the Preparation of False

Tax Return on or about September 17, 2012, in violation of Section 7206(2) of Title 26 of

the United States Code; and (4) Subscribing to a False Tax return on or about April 15,

2013. (Dkt. No. 33) Defendant Shen is also charged with Conspiracy to Defraud the

United States from June 2008 through April 2010. 1 (Id.)

       Shun and Shen, residents of Williamsville, New York, were married prior to the

events charged in this case through in or around January 2012. It is alleged that from in

or around April of 2004 through in or around November of 2009, defendants jointly

operated BTL International Co., Ltd. (“BTL”), a corporation that provided tour and travel

services in Niagara Falls, New York. In or around November of 2009, defendants

separated from their marriage and Shen stopped working for BTL. In or around January

of 2011, Shun ceased operating BTL and began operating Niagara Falls Universal Inc.

(“NFU”), a corporation that similarly provided tour and travel services in Niagara Falls,

New York.




1 The Superseding Indictment also charged Shen with Subscribing to a False Tax Return on
April 23, 2010. (Dkt. No. 33, Count 3) On March 15, 2019, the Government moved to dismiss
this Count and strike the first reference to Shen in Paragraph 21 of Count 1 of the Superseding
Indictment. (Dkt. No. 77) The Court granted the Government’s motion and issued an Order of
Dismissal on March 18, 2019. (Dkt. No. 78)
                                               2
     Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 3 of 20




       With respect to Count 1, the Superseding Indictment alleges that, from June 2008

through April 2010, Shun and Shen knowingly and willfully conspired to defraud the

United States by preventing the Internal Revenue Service (“IRS”) from determining the

proper amount of corporate tax owed by BTL as well as the proper amount of individual

income tax owed jointly by Shun and Shen, through the filing of false or fraudulent tax

returns. It is alleged that, in furtherance of the conspiracy, defendants: (1) provided false

and fraudulent information to their accounting firm which understated gross receipts

earned by BTL; (2) concealed from their accounting firm BTL’s QuickBooks records,

which maintained the true gross receipts of the business; (3) diverted funds from BTL for

their own personal use; and (4) provided their accounting firm with false and fraudulent

information regarding their personal income by concealing their diversion of funds from

BTL for their personal use. The overt acts set forth in the Superseding Indictment include

defendants’ actions in causing false and fraudulent corporate and joint individual income

tax returns to be filed on their behalf for the fiscal years ending in March 2008 and March

2009. The most recent overt act in furtherance of the conspiracy specifically set forth in

the Superseding Indictment occurred on April 23, 2010, when Shun allegedly signed and

submitted to the IRS a fraudulent joint individual income tax return in defendants’ names

for the 2009 tax year.

       Count 2 charges Shun with willfully filing a false joint individual income tax return

on April 23, 2010, for the 2009 tax year, by representing that she and Shen received

$22,880 in income when she knew that they received substantially more income. Count

3 alleges that on September 17, 2012, Shun assisted in the preparation and filing of a

false income tax return, on behalf of her business NFU, for the 2011 tax year. Specifically,



                                             3
     Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 4 of 20




it is alleged that Shun represented that NFU received $55,010 in total gross receipts or

sales despite knowing that the company received substantially more gross receipts and

total income. Count 4 charges Shun with willfully filing a false individual income tax return

on April 15, 2013, for the 2012 tax year, by representing that she received $38,000 in

income despite knowing that she had received substantially more income.

                                       DISCUSSION

       Shun’s Motion for Relief Based on Violations of her Sixth Amendment Rights

       On July 22, 2021, IRS Criminal Investigation Division Special Agent Scott

Simmons, together with another IRS special agent, visited the offices of Freed Maxick

CPAs, P.C. and attempted to interview Certified Public Accountant Richard Wright, who

had previously been identified by Shun as a potential expert witness for the defense in

this case. (Dkt. No. 186) Wright was not present at the Freed Maxick office when

Simmons and the other agent arrived. (Id.) The agents spoke with another employee of

the accounting firm and requested that the employee instruct Wright to call the agents

when he returned. (Id.) Wright called later that same day and spoke with Simmons and

the other agent briefly on speaker phone. (Id.) Agent Simmons asked Wright some

questions and inquired about documents pertaining to the case. (Id.) Wright informed

Simmons that he believed defense counsel should be present for their communications

and terminated the call. (Id.)

       Defendant Shun contends that Agent Simmons’ contact with Wright was a “willful

and deliberate attempt to interfere with the effectiveness of her defense” in violation of

her Sixth Amendment right to counsel. (Dkt. No. 186) Defendant requests various

remedies because of this alleged violation, including that the Court: (1) order the



                                             4
     Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 5 of 20




Government to produce information about the nature and purpose of Agent Simmons’

visit to Freed Maxick and telephone conversation with Wright; (2) deem the income tax

principles to which Wright is anticipated to testify about at trial as “accepted” for purposes

of the trial and prohibit the Government from offering contradictory testimony; and (3)

grant additional sanctions in the form of fees and reimbursements to defendant. (Id.)

       In response to defendant’s motion, the Government submits an affidavit from IRS

Special Agent Simmons. (Dkt. No. 194-1) Therein, Simmons states that on July 22, 2021,

he and another agent attempted to interview Wright regarding this case. (Id. at ¶¶2-3)

Simmons wanted to know whether Wright was aware of the upcoming trial date in this

matter and if Wright had knowledge of any discoverable documents. 2 (Id. at ¶3) Simmons

avers that he knew he could not request any attorney work-product or privileged materials

from Wright, and that he had no intention of making such requests. (Id. at ¶¶3, 11) During

the call, Wright informed Simmons he was working with Shun’s defense counsel, who

had asked Wright to testify at trial about various provisions of the Internal Revenue Code.

(Id. at ¶10) Simmons asked Wright if he reviewed any records or prepared any documents

and Wright stated he had not. (Id. at ¶11) Wright also told Simmons that he had not

received a trial subpoena. (Id. at ¶9) Agent Simmons affirmed that his telephone

conversation with Wright lasted approximately three minutes. (Id. at ¶7) During oral

argument of the motion, counsel for the Government further represented that the

conversation between Wright and Simmons lasted only about three minutes, and that no

privileged or confidential material was exchanged between them. (Dkt. No. 207, pg. 10)


2 Agent Simmons further affirmed that had Wright been in possession of discoverable
documents, he would not have requested the documents directly from Wright, but instead would
have contacted counsel for the Government and advised counsel to obtain the documents
through discovery. (Id. at ¶3)
                                              5
     Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 6 of 20




Counsel for the Government also represented to the Court and defense counsel that no

information or documents obtained as a result of the phone call would be offered at trial,

nor would the Government be relying on, or introducing at trial, any statements made by

Wright to Agent Simmons during the call. (Id.)

       The Second Circuit has instructed that counsel for all parties have a right to

interview an adverse party’s witness, provided that the witness is willing, without either

the presence or consent of opposing counsel and without a transcript being made.

International Business Machines Corp. v. Edelstein, 526 F.2d 37, 42 (2d Cir. 1975). Such

interviews are permitted because “[a] criminal trial is a quest for the truth [and] [t]hat quest

will more often be successful if both sides have an equal opportunity to interview the

persons who have the information from which the truth may be determined.” Id. See also

United States v. Carrigan, 804 F.2d 599, 603 (10th Cir. 1986) (“[W]itnesses in a criminal

prosecution belong to no one, and …. subject to the witness’ right to refuse to be

interviewed, both sides have the right to interview witnesses before trial.”); United States

v. Hyatt, 565 F.2d 229, 232 (2d Cir. 1977) (“[W]e shall not tolerate the view that the

government [or any other party] has some special right or privilege to control access to

trial witnesses.”).

       Because the Government is permitted to interview willing defense witnesses in a

criminal case, Agent Simmons’ communications with Richard Wright, defendant’s

anticipated expert witness at trial, were neither inappropriate nor unlawful. Further, even

if Agent Simmons had been prohibited from speaking with Wright, which he was not, it is

apparent that no harm to defendant Shun arose from the contact. The conversation

between Wright and the agents lasted approximately three minutes and the record



                                               6
      Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 7 of 20




reflects that no substantive information about either the facts of the case or Wright’s

anticipated testimony was discussed. Agent Simmons has affirmed, under oath, that he

did not request any privileged information or attorney work-product information, and that

no documents were shared or exchanged. Likewise, counsel for the Government

represented to both the Court and defendant that no information or documents were

obtained during the phone conversation between Wright and Simmons, or as a result of

the conversation, that the Government will seek to use at trial. See United States v.

Greber, 760 F.2d 68 (3d Cir. 1985) (“We find no merit in the defendant’s complaint that

an F.B.I. agent interviewed a potential expert witness for the defense before

trial…defendant has demonstrated neither impropriety nor injury[.]”). 3

        For these reasons, the Court finds no violation of defendant Shun’s Sixth

Amendment right to effective assistance of counsel as a result of the agent’s interview of

a defense witness, and all relief Shun seeks based on these allegations is denied.

        The Government’s Motion to Introduce Evidence of Other Crimes, Wrongs or Bad
        Acts

        The Government moves to introduce evidence that Shun failed to file federal

income tax returns for BTL for the fiscal years ending in March 2010 and March 2011.

Specifically, the Government intends to show that Shun filed a final U.S. corporate tax

return on December 17, 2009, indicating that BTL was no longer a functioning business

entity. Further evidence will demonstrate that from November 1, 2009 through May 26,



3 In response to the Government’s statement that no information or documents were obtained
during the meeting that would be used at trial, defense counsel responded that if “there was no
other purpose to the contact other than to prepare for trial or this case…[i]f that’s the case, then
we’re fine with it.” (Dkt. No. 207, pg. 10) Counsel further stated “[i]f there is no use of it at trial,
then we’re satisfied at that stage that there’s going to be no consequence.” (Id.) Thus, defense
counsel seems to conceded that no harm arose from the contact.
                                                   7
     Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 8 of 20




2011, Shun continued to operate BTL and deposited business receipts to a BTL business

account at Key Bank. However, no federal income tax returns were filed on behalf of BTL

for the fiscal years of 2010 and 2011.

       Federal Rule of Evidence 402 provides that “all relevant evidence is admissible.”

Evidence is relevant if it has a “tendency to make the existence of any fact that is of

consequence to the determination of the action more or less probable.” Fed. R. Evid. 401.

Where uncharged criminal activity “arose out of the same transaction or series of

transactions as the charged offense…[or] is inextricably intertwined with the evidence

regarding the charged offense, or…is necessary to complete the story of the crime[s] for

which a defendant is on trial, the evidence is considered direct evidence of the charged

offenses.” United States v. Johnson, 469 F. Supp. 3d 193 (SDNY Feb. 16, 2019); quoting

United States v. Gonzalez, 110 F.3d 936, 942 (2d Cir. 1997) (internal citations omitted).

       Here, the Court finds that Shun’s failure to file federal corporate tax returns on

behalf of BTL in 2010 and 2011 is inextricably intertwined with the charged offenses and

is necessary to complete the story of the crimes for which Shun is on trial. The conspiracy

charge alleges that Shun and Shen willfully prevented the IRS from accurately

determining the amount of corporate income tax due and owing on behalf of BTL in 2008

and 2009. Approximately one month after Shun and Shen’s separation in November of

2009, Shun filed a statement with the IRS stating that BTL was no longer a functioning

business entity. Shun then started NFU, a new company which provided the very same

tour and travel services as BTL. The Superseding Indictment alleges that Shun continued

her fraud by assisting in the preparation of a false federal tax return on behalf of NFU for

the 2011 tax year. In sum, Shun is charged with falsifying corporate tax returns from 2008



                                             8
     Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 9 of 20




through 2011 in order to prevent the IRS from determining the correct amount of taxes

due and owing from her businesses during that time. She is alleged to have engaged in

this scheme or fraud while operating both BTL and NFU, two business entities which

provided essentially the same services. Shun is also alleged to have engaged in this

conduct over a continuous time period, with the exception of the 2010 fiscal tax year.

Thus, Shun’s failure to file any federal corporate tax return as to BTL in 2010, despite

continuing to operate the business and depositing business receipts during that time, is

an integral part of the crimes charged here and completes the story as to the ongoing

nature of the scheme. Shun’s failure to file a federal corporate tax return on behalf of BTL

for the 2011 tax year is also an integral part of the crime, since it is alleged that Shun

willfully assisted in the false preparation of a federal corporate tax return on behalf of

NFU, essentially the very same business, during this same time. See United States v.

Williford, 764 F.2d 1493, 1499 (11th Cir. 1985) (evidence admissible where it “forms an

integral and natural part of the account of the crime and is necessary to complete the

story of the crime for the jury.”). Because the Court finds that Shun’s failure to file federal

corporate tax returns on behalf of BTL in 2010 and 2011 is part of res gestae of the

offenses charged in the Superseding Indictment, this evidence is admissible at trial as

direct evidence of the charged crimes.

       Moreover, the Court finds that even if evidence of Shun’s failure to file federal

corporate tax returns on behalf of BTL was not admissible as direct evidence of the crimes

charged, it would still be admissible pursuant to Rule 404(b) of the Federal Rules of

Evidence. Under the terms of Rule 404(b), the Court may permit the introduction of

evidence of uncharged crimes if they are sufficiently probative of issues other than the



                                              9
    Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 10 of 20




defendant's propensity to engage in criminal conduct. See United States v. LaFlam, 369

F.3d 153, 155-56 (2d Cir. 2004). “Other act” evidence is admissible under Rule 404(b)

provided it: (1) is advanced for a proper purpose; (2) is relevant to the crime for which

defendant is on trial; and (3) has a probative value that is not substantially outweighed by

any unfair prejudicial effect. United States v. Guang, 511 F.3d 110, 121 (2d Cir. 2007).

Proper purposes for the introduction of Rule 404(b) evidence include the establishment

of motive, intent, or knowledge, as well as the absence of mistake or accident. United

States v. Birrell, 447 F. 2d 1168, 1172 (2d Cir. 1971). The Second Circuit has repeatedly

noted that its interpretation of Rule 404(b) has followed an inclusionary approach, and the

only limitations are the prior crime be sufficiently probative on the issue for which it is to

be introduced and its prejudicial effect cannot substantially outweigh its probative value.

United States v. Caputo, 808 F.2d 963 (2d Cir. 1987).

       As explained above, evidence of failure to file federal corporate tax returns on

behalf of BTL is highly relevant and probative to the charged conduct, namely that Shun

falsified federal corporate tax returns in order to prevent the IRS from determining the

proper amount of taxes owed by her businesses. In addition, this evidence may be offered

for a number of proper purposes under Rule 404(b). For instance, the evidence may be

offered to demonstrate a common scheme or plan by Shun to prevent the IRS from

discovering the correct amount of tax due from her business entities or to demonstrate

that Shun was motivated by a desire to conceal the true amount of income received from

her business. See United States v. Birrell, 447 F.2d 1168, 1172 (2d Cir. 1971) (“evidence

of similar acts in fraud cases may be introduced where knowledge or intent is at issue, to

give rise to an inference of knowledge or intent”); United States v. Ellett, 278 Fed. Appx.



                                             10
     Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 11 of 20




82, 84-85 (2d Cir. 2008) (“A defendant’s past taxpaying record is admissible under

Federal Rule of Evidence 403 and 404(b) as circumstantial evidence of willfulness.”).

Further, the Government submits that its proof at trial will show that when Shun was

interviewed by IRS agents on July 25, 2012, she denied responsibility for any errors that

existed on her personal or corporate tax returns, and insisted that co-defendant Shen was

responsible for coordinating and preparing their individual and corporate tax returns.

Thus, evidence that Shun failed to file federal tax returns for BTL following her separation

from Shen demonstrates that the charged conduct was not the result of mistake or

accident, nor was it the fault of another party. United States v. Zackson, 12 F.3d 1178,

1182 (2d Cir. 1993) (“Where a defendant claimed that his conduct had an innocent

explanation, prior act evidence is generally admissible to prove that the defendant acted

with the state of mind necessary to commit the crime charged.”). 4

       Lastly, the probative value of the evidence is not substantially outweighed by the

danger of unfair prejudice. Not only is the evidence of failure to file federal tax returns on

behalf of BTL in 2010 and 2011 highly probative of a number of issues in this case, but it

is no more prejudicial to Shun than the crimes charged in the Superseding Indictment.

Indeed, these crimes relate to submitting false tax returns to the IRS in an attempt to

conceal income or prevent the IRS from making a proper tax assessment and are very

similar in nature of the proposed Rule 404(b) evidence. See United States v. Roldan-

Zapata, 916 F.2d 795, 804 (2d Cir. 1990) (noting that other-act evidence is not unfairly



4 Defendant argues that evidence of Shun’s failure to file federal tax returns on behalf of BTL in
2010 and 2011 constitutes evidence of tax loss, which the Court has already precluded from the
trial. This argument is without merit. Evidence of failure to file tax returns is probative of Shun’s
alleged attempt to prevent the IRS from determining the correct amount of taxes due from her
and her businesses and is not evidence of tax loss.
                                                 11
    Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 12 of 20




prejudicial where it is not “any more sensational or disturbing than the crimes” for which

defendant has been charged). Finally, the Court will provide a limiting instruction to the

jury instructing them that this evidence may only be considered for a limited purpose, and

that it may not be considered to show Shun’s propensity to commit any of the crimes

charged in the Superseding Indictment. 5

       In addition to submitting evidence regarding Shun’s failure to file federal corporate

tax returns on behalf of BTL for the 2010 and 2011 tax years, the Government also seeks

to introduce evidence of Shun’s failure to file New York state tax returns on behalf of BTL

during this same time period. The Court does not reach the same conclusion with regard

to the evidence regarding state tax returns. To begin, Shun is charged in a federal

indictment with conspiring to prevent the IRS, a federal agency, from determining the

correct amount of corporate and individual taxes due and owing from defendants as well

as with submitting or helping to submit false tax returns to the same federal agency. Thus,

the Court does not find Shun’s conduct with regard to New York state tax requirements

and laws to be “intrinsically intertwined” with the crimes charged in the Superseding

Indictment. The Court also rejects the Government’s request to introduce this evidence

pursuant to Rule 404(b). The probative value is substantially outweighed by the risk of

unfair prejudice in this instance. Specifically, evidence of Shun’s failure to file New York

state corporate tax returns is not highly probative of the federal crimes charged here, and

would tend to confuse the jury. The Court also finds the evidence to be unnecessarily

cumulative since the Government will be permitted to introduce evidence that Shun failed

to file federal corporate tax returns on behalf of BTL during this same time period. See


5 At the time of the trial, defendant and the Government should submit proposed limiting
instructions to the Court.
                                              12
     Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 13 of 20




Fed. R. Evid. 403 (noting that otherwise relevant and admissible evidence can be

excluded due to a danger of, inter alia, confusing the issues or needlessly presenting

cumulative evidence.).

       Lastly, the Government seeks to introduce evidence, pursuant to Rule 404(b), that

Shun falsified a photocopy of her expired U.S. passport because she needed a second

form of identification to gain access to a business site. The Court determines that Shun’s

falsification of a photocopy of her expired passport is not relevant to the crimes charged

here nor is it offered for a proper purpose under Rule 404(b). Further, because this

evidence has little to no probative value with respect to the tax crimes enumerated in the

Superseding Indictment, the Court finds that its probative value is substantially

outweighed by its tendency to create unfair prejudice.

       For these reasons, the Court concludes that the Government is permitted to

introduce evidence of Shun’s failure to file federal corporate tax returns on behalf of BTL

for the tax years of 2010 and 2011, but is precluded from introducing any evidence of

Shun’s failure to file New York state corporate tax returns on behalf of BTL during this

same time period. The Government is also precluded from offering any evidence that

Shun falsified a photocopy of her expired United States passport. 6

       Shun’s Motion for Immediate Disclosure of Jencks, Brady and Giglio Material

       Defendant Shun has moved for the immediate production of all Jencks material,

as well as the immediate production of all Brady or Giglio material. During the oral



6 During oral argument, the Government submitted that should the Court deny its request to
introduce evidence of Shun’s falsification of her expired passport during its case-in-chief, the
Government would still seek to impeach Shun with this conduct in the event she testifies at trial.
The Court will address this issue at the time of trial, in the event defendant Shun elects to
testify.
                                               13
    Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 14 of 20




argument on August 20, 2021, the Government informed the Court that there is no Brady

or Giglio material in existence related to this case, and that it has previously represented

this fact to defense counsel. Thus, this portion of defendant Shun’s motion is denied as

moot.

        Section 3500 of Title 18 of the United States Code requires that the government,

on motion of defendant, disclose a government witness’s prior statements that are in the

government’s possession and relate to the subject matter of the witness’s direct testimony

(“3500 material”). See also Jencks v. United States, 353 U.S. 657 (1957); Fed. R. Crim.

P. 26.2 (procedure for producing a witness statement). Statements are not required to be

produced, by law, until after the witness has testified on direct examination, and the Court

cannot mandate that they be produced sooner. See 18 U.S.C. §3500(a); Fed. R. Crim. P

26.2(a). During oral argument, the Government represented that it would produce all

Jencks material one week before trial. Because the Government has represented that it

will provide defendants with all Jencks material in advance of trial, and because the Court

cannot require a party to produce witness statements any sooner than what is prescribed

by the Federal Rules of Criminal Procedure, defendant Shun’s motion for immediate

disclosure of Jencks material is denied. 7



7 During oral argument, the Government indicated that it offered to disclose Jencks material
earlier than one week prior to trial, provided that counsel for Shun would disclose any
statements of anticipated defense witnesses at that time. However, defense counsel had
refused. Upon hearing about this exchange, the Court informed counsel that both the
Government and the defendants would receive a fair trial in this matter and that there would be
no ambushing of one party by the other. The Court noted that if defendant called a witness and
there was a statement subject to Jencks that had not previously been disclosed, the
Government would have as much time as needed to prepare for cross-examination of the
witness. The trial in this matter will begin on September 8, 2021. While this Court cannot order
that witness statements be turned over in advance of the witness’s testimony, the parties are
encouraged to work together regarding discovery of witness statements to prevent unnecessary
delays during the trial.
                                              14
     Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 15 of 20




       Shun’s Motion for Immediate Disclosure of Grand Jury Material

       Defendant Shun requests immediate disclosure of all grand jury materials. A

defendant is entitled to disclosure of grand jury testimony that constitutes Jencks, Brady

or Giglio material. Otherwise, a defendant is not entitled to inspect grand jury minutes and

evidence without producing “concrete allegations of government misconduct.” United

States v. Leung, 40 F.3d 577, 582 (2d Cir. 1994). Thus, to be entitled to disclosure of

grand jury proceedings, a defendant must show a particularized need that outweighs the

strong government and public policy interests in the secrecy of grand jury proceedings.

See United States v. Ulbricht, 858 F.3d 71, 106-107 (2d Cir. 2017). See also United States

v. Ayeki, 289 F. Supp. 2d 183, 186 (D. Conn. 2003) (“grand jury proceedings carry a

presumption of regularity, and a review of grand jury minutes is rarely permitted without

specific factual allegations of government misconduct.”). Defendant Shun has failed to

make any showing of irregularity or Government misconduct here. 8


8 The Court rejects defendant’s contention that she is entitled to inspect grant jury minutes in
preparation for trial because the Government intends to introduce evidence of defendant’s
failure to file tax returns on behalf of BTL in 2010 and 2011 pursuant to Federal Rule of
Evidence 404(b). Defendants are not entitled to grand jury materials which are not also Brady,
Giglio or Jencks material in order to better prepare for trial. See United States v. Larson, 07 CR
304, 2012 U.S. Dist. LEXIS 133250 (WDNY Sept. 18, 2012) (“merely stating the desire to make
a vigorous defense in general…does not show a particularized need for grand jury testimony”).
The Court also rejects defendant’s contention that if the charge of the failure to file tax returns in
2010 and 2011 was presented to the grand jury and rejected, the Government would be
committing misconduct by attempting to introduce this evidence at trial. First, Rule 404(b)
evidence is not limited to conduct for which a defendant has been indicted or convicted. United
States v. Ozsusamlar, 428 F. Supp. 2d 161, n. 5 (SDNY 2006) (noting that even conduct for
which a defendant has been acquitted may be admissible as Rule 404(b) evidence, provided
the other requirements are met). Further, grand jury proceedings are presumed valid, and it is
the prerogative of the prosecutor to determine what evidence is to be presented to the grand
jury as well as what charges will ultimately be included in an indictment. Defendant’s mere
speculation that the grand jury must have considered and rejected evidence that Shun failed to
file tax returns on behalf of BTL in 2010 and 2011 is not a legitimate basis for the Court to
require disclosure of grand jury material. See United States v. Dacunto, 00 Cr. 620, 2001 U.S.
Dist. LEXIS 42 (SDNY Jan. 4, 2001) (speculative and conclusory allegations of misconduct are
insufficient to warrant the “extraordinary relief” of disclosure of grand jury minutes); United
                                                 15
    Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 16 of 20




       As noted above, the Government has represented that there is no Brady or Giglio

material to disclose in this case, and that it will disclose Jencks material in advance of

trial. Defendant Shun’s request for the disclosure of any additional grand jury material is

denied.

       Shen’s Motion to Dismiss the Indictment

       On March 27, 2019, defendant Shen filed a motion to dismiss Count 1 of the

Superseding Indictment on the grounds that the conspiracy charge was time barred

based on his withdrawal from the conspiracy. (Dkt. No. 79) On May 30, 2019, Judge

Roemer issued a Report and Recommendation recommending that Shen’s motion to

dismiss be denied without prejudice to Shen’s ability to raise the statute of limitations and

withdrawal defenses at the trial of trial. (Dkt. No. 93) This Court later adopted the

recommendation. (Dkt. No. 113). Defendant Shen now renews his motion to dismiss on

the grounds that Count 1 of the Superseding Indictment is time barred. 9Dkt. No. 204)

       The statute of limitations for a conspiracy to commit tax fraud in violation of Section

371 of Title 18 of the United States Code is six years. See 18 U.S.C. §6531. Where, as

here, a conspiracy statute requires proof of an overt act, the statute of limitations runs

from the date of commission of the final overt act. Id.; United States v. Flaherty, 295 F.3d

182, 192 (2d Cir. 2002) (“[W]here the government has shown that a conspiracy existed

and that a given defendant was a member of it, his membership is presumed to continue

until the last overt act by any of the co-conspirators, unless defendant proves the

conspiracy was terminated or that he took affirmative steps to withdraw.”). Therefore,



States v. Sullivan, 1:02 Cr. 1144, 2004 U.S. Dist. LEXIS 1838 (SDNY Fed. 5, 2004) (rejecting
defendant’s argument that a review of grand jury material was “appropriate ensure that the
grand jury considered the same statements that will be offered at trial.”).
                                              16
    Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 17 of 20




unless a conspirator produces affirmative evidence of his withdrawal, his participation in

a conspiracy is presumed to continue until the last overt act by any of the conspirators.

United States v. Komunyaka, 658 F.3d 140, 143 (2d Cir. 2011).

      On December 15, 2015, Shen signed a tolling agreement which tolled the statute

of limitations for three months from January 14, 2016 until April 14, 2016, making the

applicable statute of limitations for Shen, as to Count 1, six years and three months. The

grand jury returned the Indictment on June 28, 2016. Six years and three months prior to

the return of the Indictment is March 28, 2010. Thus, to successfully assert a statute of

limitations defense here, Shen must prove that he withdrew from the conspiracy prior to

March 28, 2010, or that the conspiracy ended before that time.

      In support of his argument that the conspiracy ended prior to March 28, 2010, Shen

cites a portion of the Government’s brief in support of its motion to introduce Rule 404(b)

evidence where the Government states that “after ending her conspiracy with Shen”,

Shun notified the IRS on December 7, 2009 that BTL was ceasing to conduct business.

Contrary to defendant’s contention, the Court does not find this statement by the

Government to be proof that the Government “now appears to agree that the conspiracy

ended well before March 28, 2010.” Likewise, this statement by the Government, made

in a memorandum of law addressing a separate topic, does not require the Court to

dismiss the conspiracy charge as a matter of law. The Government has indicated that it

will offer evidence demonstrating that even though Shun filed a “final return” for BTL

showing that it ceased to operate on October 31, 2009, BTL did, in fact, continue to earn

income through May 26, 2011. Further, the Government alleges that Shun filed a

fraudulent individual joint tax return, in the names of both defendants, on April 23, 2010.



                                            17
    Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 18 of 20




Thus, the Government has not alleged or conceded that the conspiracy ended on

December 7, 2009, and has instead specifically charged an overt act occurring on April

23, 2010. Should the Government’s proof at trial fail to show that at least one overt act

occurred within the relevant time period, Shen may raise a statute of limitations defense

at that time.

       Shen further argues, in his renewed motion to dismiss, that there is evidence he

withdrew from the conspiracy prior to March 28, 2010. This evidence includes, inter alia,

(1) that he and Shun separated in 2009; (2) that Shun notified the IRS that BTL ceased

doing business in 2009; and (3) that Shen traveled to China in March 21, 2010 and

remained there for three months. As this Court previously instructed when it denied

Shen’s prior motion to dismiss, whether and when Shen withdrew from the conspiracy is

a factual determination that is to be made by the trier of fact, namely the jury. See United

States v. Hoskins, 73 F. Supp. 3d 154 (D. Conn. 2014) (denying a defendant’s motion to

dismiss an indictment based on his claimed withdrawal or resignation from the conspiracy

because “defendant’s withdrawal and statute of limitations defenses require resolution of

factual disputes [and] must be determined by a jury in the first instance on the basis of a

full evidentiary record.”); United States v. Carnesi, 461 F. Supp. 2d 97, 99 (EDNY 2006)

(the fact that defendant terminated relations with co-conspirators during the time period

of the conspiracy did not necessarily prove withdrawal and “[t]he allegations raised in the

Defendant’s motions, specifically whether Defendant actually participated in the

conspiracy and whether he withdrew from the conspiracy, are issues of fact for the jury

to decide.”).




                                            18
     Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 19 of 20




         For these reasons, and for the reasons previously stated in Judge Roemer’s

Report and Recommendation issued on May 30, 2019 (Dkt. Nos. 93, 113), defendant

Shen’s motion to dismiss Count 1 of the Superseding Indictment is denied without

prejudice to Shen’s ability to raise statute of limitations and withdrawal defenses during

the trial.

                                       CONCLUSION

         For the foregoing reasons, defendant Shun’s motion for relief based on alleged

Sixth Amendment violations is denied and defendant Shun’s motions for immediate

disclosure of Jencks, Brady, Giglio and grand jury materials are denied. The

Government’s motion to introduce evidence of other crimes, wrongs or bad acts is granted

in so far as the Government may introduce evidence that Shun failed to file federal

corporate tax returns on behalf of BTL for the fiscal years of 2010 and 2011, but is

otherwise denied. Defendant Shen’s motion to dismiss Count 1 of the Indictment is denied

without prejudice to his ability to raise a statute of limitations of withdrawal defense at the

time of trial.



         SO ORDERED.



Dated:           August 25, 2021
                 Buffalo, New York



                                           _s/Richard J. Arcara____________
                                           HONORABLE RICHARD J. ARCARA
                                           United States District Judge




                                              19
Case 1:16-cr-00075-RJA-MJR Document 209 Filed 08/25/21 Page 20 of 20




                                20
